Citation Nr: 1724427	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-23 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Management Center


THE ISSUE

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967. The appellant is the Veteran's surviving spouse.

This appeal arose before the Board of Veterans' Appeals from an October 2011 rating decision of the Milwaukee VA Pension Center. This decision denied entitlement to the cause of death of the Veteran.  A subsequent statement of the case included the accrued benefits issue, which was appealed by the appellant.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There were no claims for benefits pending at the time of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2014); 38 C.F.R. § 3.1000 (a), (d)(5) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In regard to the claim for accrued benefits, the Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence, such as the present claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in this claim, the duty to notify and assist is not applicable.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  Consequently, further discussion of these duties in regards to this issue is unnecessary.

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ." 38 U.S.C.A. § 5121 (a) (West 2014); 38 C.F.R. 3.1000 (a) (2016).  An "[a]pplication for accrued benefits must be filed within one year after the date of death." 38 C.F.R. § 3.1000 (c) (2016).  By statute, the appellant takes the Veteran's claims as they stood on the date of his death. Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision." See also 38 U.S.C.A. § 5121 (a); 38 C.F.R. § 3.1000 (a) (2016). 

"Claims for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death. 38 C.F.R. § 3.1000 (d)(5) (2016).

The Veteran died in February 2008.  The appellant filed her claim for benefits in April 2011, beyond the statutory one year time limit of the Veteran's death.  There is also no evidence that there were any claims pending at the time of the Veteran's death that could be the basis for an accrued benefits claim.  The appellant's April 2011 application for cause of death benefits even acknowledged such.  As a consequence, the appellant has no legal entitlement to file a claim for accrued benefits.  The law is dispositive in this case, and the claim must be denied.  See Sabonis, supra.

ORDER

Entitlement to accrued benefits is denied.


REMAND

The appellant has also filed a claim for service connection for the cause of the Veteran's death. She believes that the cause of death shown on the Veteran's death certificate as hypertensive cardiovascular disease is etiologically related his active service. 

A surviving spouse of a qualifying Veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation (DIC). 38 U.S.C.A. § 1310; 38 C.F.R. § 3. 312 . The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The Board further notes that contributory causes of death involving active processes affecting vital organs should receive careful consideration, though unrelated to the primary cause of death, to the extent that their effects render the Veteran less capable of resisting the effects of the primary cause of death (hypertensive cardiovascular disease in this case). See 38 C.F.R. § 3.312 (c).

A certificate of death confirms that the Veteran died as a result of hypertensive cardiovascular disease.  However, record includes an autopsy report that lists the Veteran as having a diagnosis (or history) of Parkinson's disease, which would be presumptively related to his service given the Veteran's presumed exposure to herbicide agents during his service in Vietnam.  See 38 C.F.R §§ 3.307, 3.309(e) (2016).  The Veteran was also noted to have had left ventricular hypertrophy (LVH).  While LVH is not presumed to be related to herbicide exposure, ischemic heart disease, to include coronary artery disease, is listed.

In light of the fact that the Veteran had service in Vietnam, and as such, is eligible for certain presumptive conditions to include Parkinson 's disease and ischemic heart disease, the Board finds that further development is required.  An opinion should be obtained.  Further, as the autopsy report indicated that the diagnosis of Parkinson 's disease was made in September 2007 records related to the Veteran's treatment should be obtained as well.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request that she provide the names and addresses of all health-care providers, both VA and non-VA, from which the Veteran sought treatment for hypertensive cardiovascular disease, Parkinson's disease or any other treatment related to the heart, from 1964 to his death in February 2008.  The record suggests that the Veteran may have received clinical treatment on or about September 2007 for Parkinson's disease, and as such, the AOJ is directed to also specifically inquire about and seek said records.  The appellant must provide the appropriate signed releases for any private treatment records identified.  All efforts to obtain any identified records must be documented for inclusion in the claims folder.    

2. Once the above-requested development has been completed, to the extent possible, refer the case to the appropriate medical professional, in order to obtain an opinion with respect to the cause of the Veteran's death.  The examiner must review all the evidence of record, to include the service treatment records, and any other records identified by the appellant and obtained by the AOJ.  This review must be noted in the opinion.  The examiner must then render an opinion of the following:

a. whether it is at least as likely as not that the fatal hypertensive cardiovascular disease had its onset in service, within a year of service discharge, or was otherwise etiologically related to his active service, to include presumed exposure to herbicide agent, 

b. whether it is at least likely as not that the suffered from ischemic heart disease (IHD), to include coronary artery disease (CAD), during his lifetime (address the clinical significance, if any, of the Veteran's posthumous diagnosis of LVH),

c. if IHD or CAD is diagnosed, is it at least likely as not that either condition caused or contributed to the Veteran's death,

d. whether it is at least as likely as not that the Veteran's Parkinson's disease rendered him less capable of resisting the effects of ischemic heart disease, his primary cause of death.  If the examiner finds in the affirmative, the examiner must indicate to what extent the Veteran's Parkinson's disease rendered him materially less capable of resisting the effects of the hypertensive cardiovascular disease, which caused his death and describe the extent to which the Veteran's Parkinson's disease rendered him disabled. 

A complete rationale for the opinions expressed must be provided. If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.




3. Readjudicate the appellant's claim for entitlement to service connection for the cause of the Veteran's death. If the decision remains adverse to the appellant, she must be provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


